DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed. Claims 1 and 4-6 have been amended, claim 2 is previously presented, and claim 3 is been cancelled, in the amendment filed by Applicant on June 2nd, 2022.
An interview was conducted with Applicant to request permission to cancel withdrawn claims 7-11. Please refer to the Interview Summary of June 16th, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 1 and 4-6 filed on June 2nd, 2022 are accepted because no new matter has been entered.
The objections to the Drawings are withdrawn and the Drawings filed on February 17th, 2022 are accepted in view of cancelled claim 3.
The rejections of claims 1-6 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Brandon V. Zuniga on June 16th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 7–15.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests the specific connections between the storage tank and a separation tank, in particular separate pipelines for gas and water connecting the storage tank and the separation tank for controlling pressure via valves, where the separation tank and storage tank have the claimed connections to a steam generator and a pump, along with a heat exchanger installed downstream of the pump, in combination with all other limitations. Please also refer to pages 6-8 of the Remarks filed on June 2nd, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628